Exhibit 10.3

AMENDMENT NO. 2 TO LOAN AGREEMENT

THIS AMENDMENT NO. 2 LOAN AGREEMENT dated as of December 27, 2011 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Amendment”) is by and among OSH PROPERTIES LLC, a Delaware limited liability
company (the “Company”), those lenders which are signatories hereto (the
“Signing Lenders”), WELLS FARGO BANK, N.A., a national banking association, as
administrative agent for Lenders hereunder (in such capacity, the
“Administrative Agent”) and is acknowledged and agreed to by each of the
entities referenced on the signature pages hereto as Guarantor. Capitalized
terms used herein but not otherwise defined herein shall have the meanings set
forth in or otherwise referenced pursuant to the Loan Agreement.

WITNESSETH

WHEREAS, the Company, each Lender party thereto from time to time and the
Administrative Agent are parties to that certain Loan Agreement dated as of
October 27, 2010, as amended by that certain Amendment No. 1 to Loan Agreement
dated as of December 19, 2011 (as previously or hereinafter amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Loan
Agreement”).

WHEREAS, regarding the Loan Agreement, the Company has requested certain
modifications as described in this Amendment; and

WHEREAS, the Lenders and the Administrative Agent have agreed to such
modifications of the Loan Agreement, in all cases subject to the terms and
conditions of this Amendment and subject to obtaining the acknowledgement of
this Amendment by the parties referenced on the signature pages hereto;

NOW THEREFORE, in consideration of the covenants, agreements, representations
and warranties set forth in this Amendment, the parties hereto hereby covenant,
agree, represent and warrant as follows:

ARTICLE I

AMENDMENTS

1. Section 1.1 of the Loan Agreement is amended to replace the following
definitions in appropriate alphabetical order:

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day; (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%, in each instance as of such
date of determination; or (c) the LIBOR Rate plus 1.00%. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced or otherwise identified from time to time by Wells Fargo at its
principal office in San Francisco, California as its prime rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Wells Fargo as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of New
York, or, if such rate is not so published on the next succeeding Business Day,
the average of the quotations for the day of such transactions received by
Administrative Agent from three (3) federal funds brokers of recognized standing
selected by it.



--------------------------------------------------------------------------------

If for any reason Administrative Agent shall have determined (which
determination shall be conclusive in the absence of manifest error) that it is
unable to ascertain the Federal Funds Effective Rate, for any reason, including
the inability or failure of Administrative Agent to obtain sufficient quotations
in accordance with the terms above, Administrative Agent may select a reasonably
comparable index or source to use as the basis for the Alternate Base Rate,
until the circumstances giving rise to such inability no longer exist. Any
change in the Alternate Base Rate due to a change in any of the foregoing will
become effective on the effective date of such change in the Federal Funds Rate
or the Prime Rate.

“Eurodollar Rate” shall mean, with respect to any Interest Period, an interest
rate equal to the LIBOR Rate plus five and seventy-five hundredths percent
(5.75%) per annum.

“LIBOR” shall mean,

(a) for any Interest Period for a LIBOR Rate Loan, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen
LIBO Page as the London interbank offered rate for one-month deposits in Dollars
at approximately 11:00 a.m. (London time) two Business Days prior to the first
day of such Interest Period; provided, however, if more than one (1) rate is
specified on Reuters Screen LIBO Page, the applicable rate shall be the
arithmetic mean of all such rates (rounded upwards, if necessary, to the nearest
1/100 of 1%). If, for any reason, such rate is not available, then “LIBOR” shall
mean the rate per annum at which, as determined by Administrative Agent, Dollars
in an amount comparable to the portion of the Loan then requested are being
offered to leading banks at approximately 11:00 a.m. (London time), two
(2) Business Days prior to the commencement of the applicable Interest Period
for settlement in immediately available funds by leading banks in the London
interbank market for a one-month period; and

(b) for any interest calculation with respect to a Loan with interest calculated
at the Alternate Base Rate on any date, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for one-month deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to such date;
provided, however, if more than one (1) rate is specified on Reuters Screen LIBO
Page, the applicable rate shall be the arithmetic mean of all such rates
(rounded upwards, if necessary, to the nearest 1/100 of 1%). If, for any reason,
such rate is not available, then “LIBOR” shall mean the rate per annum at which,
as determined by Administrative Agent, Dollars in an amount comparable to the
portion of the Loan then requested are being offered to leading banks at
approximately 11:00 a.m. (London time), two (2) Business Days prior to such date
for settlement in immediately available funds by leading banks in the London
interbank market for a one-month period.

“Term Loan Agreement” shall mean that certain Amended and Restated Senior
Secured Term Loan Agreement dated as of December 22, 2011 among Parent, JPMorgan
Chase Bank, N.A., as administrative agent thereunder, and the other parties
thereto.

ARTICLE II

CONDITIONS PRECEDENT

This Amendment shall be effective and binding on the parties hereto on the date
(the “Amendment Closing Date”) upon which the following conditions precedent are
satisfied or waived (and with respect to each agreement, document or other
deliverable hereunder, each such item shall be in form and substance
satisfactory to the Administrative Agent, which shall be evidenced by the
execution and delivery of this Amendment by the Administrative Agent):

1. Amendment. Receipt by the Administrative Agent of this Amendment executed and
delivered by the Company, the Required Lenders and the Administrative Agent and
acknowledged and agreed to by each of the entities referenced on the signature
pages hereto as Guarantor.

 

2



--------------------------------------------------------------------------------

2. Fees. The Administrative Agent shall have received from the Company (a) a fee
payable in Dollars for the account of each Lender that has returned an executed
counterpart to this Amendment at or prior to 5:00 p.m., New York City time on
December 27, 2011 (the “Consent Deadline” and each such Lender, a “Consenting
Lender”) equal to 0.25% of the aggregate principal amount of the Loan held by
such Consenting Lender as of the Consent Deadline and (b) the fees referenced in
the letter agreement dated as of December 19, 2011 executed by Weston Garrett,
on behalf of Wells Fargo Securities, LLC, and by Chris Newman, on behalf of the
Company.

3. Officer’s Certificate. Receipt by the Administrative Agent of an officer’s
certificate from the Company certifying that no Default or Event of Default has
occurred and is continuing as of the date of this Amendment.

4. Amendment No. 2 to Lease. Receipt by the Administrative Agent of the
Amendment No. 2 to Lease dated as of the date hereof (“Amendment No. 2 to
Lease”), executed and delivered by the parties thereto.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

The Company hereby represents and warrants to and for the benefit of the
Lenders, the Administrative Agent and their respective successors and assigns as
follows (each such representation and warranty to be made and to be effective as
of the date of this Amendment):

(a) The Company is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its formation;

(b) The Company has full power, authority and legal right to enter into and
perform its obligations under this Amendment;

(c) This Amendment has been duly and legally authorized by all necessary action
taken by the Company and has been duly executed and delivered by the Company;

(d) The execution, delivery and performance by the Company of this Amendment are
not in violation of its limited liability company agreement or any other
governing document or instrument to which it is a party or to which it is
subject, of any United States federal, state or local judgment, order, decree,
law or governmental rule or regulation applicable to it or its assets and will
not contravene the provisions of, or constitute a default under, any indenture,
agreement, lease or license to which it is a party or by which its properties
may be bound or affected and do not create any lien, encumbrance or claim of any
kind upon any of the Properties;

(e) This Amendment is the legal, valid, binding and enforceable obligation of
the Company, enforceable against the Company in accordance with the terms
thereof;

(f) Each representation and warranty of the Company in the Loan Documents (as
amended by this Amendment) is true and correct as of the date of this Amendment,
except to the extent that any such representation and warranty relates to an
earlier date, in which case such representation and warranty was true and
correct as of such earlier date; and

 

3



--------------------------------------------------------------------------------

(g) There is no Default or Event of Default existing as of the date of this
Amendment, and the execution and delivery by the Company of this Amendment will
not result in any Default or Event of Default.

ARTICLE IV

MISCELLANEOUS

1. Full Force and Effect. All of the terms and provisions of the Loan Agreement
are hereby ratified and affirmed in their entirety and shall remain in full
force and effect.

2. Costs and Expenses. The Company agrees to pay all reasonable costs and
out-of-pocket expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery of this Amendment, including
without limitation the reasonable fees and expenses of Moore & Van Allen PLLC.

3. Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, and it
shall not be necessary in making proof of this Amendment to produce or account
for more than one such counterpart.

4. Action on Behalf of All Lenders. By executing and delivering this Amendment,
the Signing Lenders (to the extent the Signing Lenders are sufficient to qualify
as the Required Lenders) and the Administrative Agent hereby bind and make
effective this Amendment for all Lenders and the Administrative Agent.

5. Action on Behalf of Guarantor. By executing and delivering this Amendment,
the parties referenced on the signature pages hereto as Guarantor hereby
acknowledge and agree to all terms and provisions of this Amendment and their
continuing obligations as Guarantor in connection with the Loan Documents.

6. GOVERNING LAW. THIS AMENDMENT SHALL IN ALL RESPECTS BE GOVERNED BY THE LAWS
OF THE STATE OF NEW YORK, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, WITHOUT REFERENCE TO ANY CONFLICT OF LAW RULES WHICH MIGHT LEAD TO
THE APPLICATION OF LAWS OF ANY OTHER JURISDICTION.

7. Appraisals. On or prior to the date 45 days following the date of this
Amendment, the Company shall cause an Appraisal of each Property then subject to
the Loan Documents to be delivered to the Administrative Agent, with each such
Appraisal to be in form and substance reasonably satisfactory to the
Administrative Agent.

[remainder of page intentionally left blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed
and delivered as of the date first above written.

COMPANY:

 

OSH PROPERTIES LLC, a Delaware limited liability company By:   /s/ Michael Fox
Name:   Michael Fox Title:   SVP & General Counsel

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

SIGNING LENDERS:

 

WELLS FARGO BANK, N.A. By:   /s/ Weston R. Garrett Name:   Weston R. Garrett
Title:   Managing Director

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. By:   /s/ Andrew Cerussi Name:   Andrew Cerussi Title:  
Senior Vice President

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

UNION BANK, N.A. By:   /s/ Brent Housteau Name:   Brent Housteau Title:   Vice
President

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

CALIFORNIA FIRST NATIONAL BANK By:   /s/ Don Lee Name:   Don Lee Title:   SVP

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

CITY NATIONAL BANK By:   /s/ Jennifer Velez Name:   Jennifer Velez Title:   Vice
President

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

AIB DEBT MANAGEMENT, LTD. By:   /s/ Joseph Augustini Name:   Joseph Augustini
Title:   Senior Vice President   Investment Advisor to   AIB Debt Management,
Limited

 

By:   /s/ Fern Lindsay Name:   Fern Lindsay Title:   Assistant Vice President  
Investment Advisor to   AIB Debt Management, Limited

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

 

WELLS FARGO BANK, N.A. By:   /s/ John D. Altmeyer Name:   John D. Altmeyer
Title:   Vice President

[signature pages continue]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

Acknowledged and Agreed:

GUARANTOR:

 

ORCHARD SUPPLY HARDWARE LLC, a Delaware limited liability company By:   Orchard
Supply Hardware Stores Corporation, its Sole Member

By:   /s/ Michael Fox Name:   Michael Fox Title:   SVP & General Counsel

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

Acknowledged and Agreed:

GUARANTOR:

 

ORCHARD SUPPLY HARDWARE STORES CORPORATION, a Delaware corporation By:   /s/
Michael Fox Name:   Michael Fox Title:   SVP & General Counsel

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC



--------------------------------------------------------------------------------

Acknowledged and Agreed:

GUARANTOR:

 

OSH FINANCE CORPORATION, a Delaware corporation By:   /s/ Michael Fox Name:  
Michael Fox Title:   SVP & General Counsel

[signature pages end]

AMENDMENT NO. 2 TO LOAN AGREEMENT

OSH PROPERTIES LLC